Examiner’s Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joshua Elliott on 3 June 2021.

IN THE CLAIMS:
1. (Currently amended) A method for increasing fungal resistance preventing, reducing, or delaying Phakopsora infection in a soybean plant, a soybean plant part, or a soybean plant cell, said method comprising:
providing a transgenic soybean plant, transgenic soybean plant part, or transgenic soybean plant cell , wherein the plant, plant part, or plant cell comprises an exogenous nucleic acid encoding a receptor-like kinase 1 (RLK1) protein with at least 72% identity to SEQ ID NO:1Q, wherein the RLK1 protein confers increased resistance against Phakopsora thereto in comparison to a wild type soybean plant, wild type soybean plant part or wild type soybean plant cell, and wherein the exogenous nucleic acid is in functional linkage with a heterologous promoter; and
growing the transgenic soybean plant, transgenic soybean plant part, or transgenic soybean plant cell in the presence of a fungal pathogen of the genus Phakopsora, wherein 

7. (Currently amended) A transgenic plant, transgenic plant part, or transgenic plant cell, said plant, plant part, or plant cell comprising a recombinant vector construct comprising a nucleic acid encoding an RLK1 protein comprising an amino acid sequence having at least 72% identity with SEQ ID NO:10 operably linked to a heterologous, fungal-inducible promoter.

In claims 22 and 27, line 2, “encoding” was replaced with --encodes-- and “comprises” was replaced with --comprising--.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:00 am - 5:00 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  
The central fax number for official correspondence is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662